           Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

PRO-DRIVE OUTBOARDS, LLC,                        )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )       Case No. CIV-19-834-J
                                                 )
CRUZANI, INC. F/K/A                              )
US HIGHLAND, INC., et al.,                       )
                                                 )
               Defendants.                       )

                                            ORDER

       Currently pending is Defendant Cruzani/Highland’s1 Motion to Dismiss Pursuant to Fed.

R. Civ. P. 12(b)(6) [Doc. No. 17]. For the reasons discussed below, the Court GRANTS the

motion, and DISMISSES the claims against Defendant Cruzani/Highland with prejudice. Further,

as Plaintiff and Defendant Cruzani/Highland have fully briefed the issues herein, and Defendant

Cruzani/Highland’s motion is equally effective in barring the claims against Defendant Fitzpatrick,

the Court additionally DISMISSES the claims against Defendant Fitzpatrick with prejudice.

I.     Background

       As alleged in the Complaint, Plaintiff and Defendant Cruzani/Highland entered into a

Distribution Agreement on January 12, 2010 wherein Defendant Cruzani/Highland agreed to

create a prototyping engine and a hydraulic system for use on Plaintiff’s outdoor motors. See

Compl. at 2-6. Plaintiff and Defendant Cruzani/Highland worked together for several years but

were unable to produce a workable prototype, and Defendant Cruzani/Highland’s final attempt, on



1
  Plaintiff named Defendant as “CRUZANI, INC. F/K/A US HIGHLAND, INC.” and refers to
Defendant as “HIGHLAND” (Compl. at 1) [Doc. No. 1]. Defendant refers to itself as “Cruzani,”
(Def.’s Mot.) [Doc. No. 22 at 1], and the United States District Court for the Western District of
Louisiana, Lafayette Division referred to Defendant as “Highland” [Doc. No. 40, at 1]. For
clarification, this Court uses “Cruzani/Highland.”
           Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 2 of 9



February 28, 2012, produced a prototype that was “unusable as failing to operate in the required

manner.” Id. at 7-18.

       On September 21, 2018, Plaintiff filed the instant Complaint against Defendant

Cruzani/Highland and Defendant John Fitzpatrick (Cruzani/Highland’s CEO) in the United States

District Court for the Western District of Louisiana, Lafayette Division, alleging breach of

contract, detrimental reliance, and bad faith. See id. at 1, 18-19. Defendant Cruzani/Highland

filed two motions in that court – one seeking transfer to this Court and one seeking dismissal based

on statute of limitations. [Doc. Nos. 16-17]. The Western District of Louisiana granted the first

motion, based on the Distribution Agreement’s forum selection clause, and transferred the matter

here – with Defendant Cruzani/Highland’s pending motion to dismiss – on September 10, 2019.

[Doc. Nos. 40, 41]. Plaintiff filed an affidavit of service for Defendant Fitzpatrick [Doc. No. 21]

and the docket reflects an answer/response deadline of March 20, 2019, see id., but Defendant

Fitzpatrick has not answered or otherwise responded. Plaintiff has not moved for default judgment

or otherwise attempted to prosecute the case against Defendant Fitzpatrick.

II.    The Proper Construction of Defendant Cruzani/Highland’s Motion

       When Defendant Cruzani/Highland filed its motion to dismiss, it attached the relevant

Distribution Agreement. See Def.’s Mot., Attach. 1. Plaintiff argues that the inclusion of the

exhibit requires the Court to convert the motion into one for summary judgment (Pl.’s Resp., at 1)

[Doc. No. 22]. The Court disagrees.

       First, the Court notes that Defendant Cruzani/Highland does not rely on the Distribution

Agreement in arguing the only issue currently before this Court – the statute of limitations. See

Def.’s Mot., passim. Thus, the Court may rule on the Rule 12(b)(6) motion without consideration

of the attached document.




                                                 2
            Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 3 of 9



       Second, while “[g]enerally, the sufficiency of a complaint must rest on its contents alone,”

there are exceptions. Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). That is, the Court

may consider on a motion to dismiss “(1) documents the complaint incorporates by reference,”

“(2) documents referred to in the complaint if the documents are central to the plaintiff’s claim,

and the parties do not dispute the documents’ authenticity,” and “(3) matters of which a court may

take judicial notice[.]” Id. (citations and internal quotation marks omitted). Here, Plaintiff

referenced the Distribution Agreement in the Complaint, it is central to Plaintiff’s claims (as

discussed below), and Plaintiff does not dispute the documents’ authenticity. Indeed, the Western

District of Louisiana noted that “were it required to so find, this Court concludes the Distribution

Agreement has been incorporated into the plaintiff’s Complaint, as the Agreement is referenced

throughout and is central to the plaintiff’s claims in this matter.” [Doc. No. 40].

       For both reasons, the Court finds Defendant Cruzani/Highland’s attachment of the

Distribution Agreement does not require the Court to convert the motion to dismiss into one for

summary judgment.

III.   Analysis

       The Court now turns to Defendant Cruzani/Highland’s motion to dismiss.

       A.      Standard of Review

       The Court should only dismiss a claim on the pleadings, based on the statute of limitations,

if the affirmative defense appears plainly on the Complaint’s face. See Fernandez v. Clean House,

LLC, 883 F.3d 1296, 1299 (10th Cir. 2018). Under such a review, the Court must accept all the

well-pleaded allegations in the Complaint as true and must construe them in the light most

favorable to Plaintiff. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).




                                                 3
     Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 4 of 9



B.       Plaintiff’s Allegations

Assuming Plaintiff’s factual allegations are true:

     •   Plaintiff and Defendant Cruzani/Highland signed a Distribution Agreement in
         January 2010;

     •   A 950cc engine prototype was tested in May 2010 and was unsuccessful;

     •   In July 2010, the 950cc engine prototype was abandoned and work began on a
         1150cc engine;

     •   In August 2010, Defendant Cruzani/Highland informed Plaintiff the 1150cc engine
         was available for production and that a conversion to a vertical shaft engine could
         begin in January 2011;

     •   In September 2010, Defendant Cruzani/Highland told Plaintiff more engineering
         was required on the vertical shaft engine and Plaintiff agreed to pay an additional
         $20,000.00;

     •   “Plaintiff PRO-DRIVE had very little communication from anyone from
         Defendant HIGHLAND after October 2010;”

     •   In February 2011, Plaintiff discovered Defendant Cruzani/Highland had “not being
         paying rent on the facility that they had been operating in” and “had been evicted;”

     •   A representative from Defendant Cruzani/Highland told Plaintiff that an engineer
         at SS Design Labs was attempting to convert the 1150cc engine to a vertical shaft
         engine and Plaintiff shipped the engineer an outboard motor in March 17, 2011;

     •   In April 2011, Defendant Fitzpatrick assured Plaintiff that Defendant
         Cruzani/Highland could have a 1150cc prototype by late 2011 and that production
         would start in “the early part of 2012;”

     •   In May 2011, Defendant Fitzpatrick assured Plaintiff the company could be “in
         production of complete engines in April 2012;”

     •   On May 2, 2011, Plaintiff learned that the engineer at SS Design Labs had never
         been paid to convert the 1150cc engine into a vertical shaft engine;

     •   From March 2011 to November 2011, Plaintiff paid SS Design Labs $54,000.00
         to convert the 1150cc engine into a vertical shaft engine;

     •   In May 2011, Defendant Cruzani/Highland told Plaintiff it had only two 1150cc
         engines to use in the building of a prototype and lacked funding; consequently,



                                          4
            Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 5 of 9



                “[i]n order to get the necessary engines needed to complete the work in the
                proposed timeframe project,” Plaintiff purchased five 1150cc engines;

            •   The vertical shaft prototype tested in July 2011 was “complicated,” performed
                poorly in testing, overheated, and would be “difficult to properly service;”

            •   Regardless, Defendant Fitzpatrick believed the company should “soon have a
                design freeze” which “alarmed” Plaintiff as the prototype “was in no way ready
                for production or even taking it out on the water any distance from a boat landing;”

            •   In September 2011, Plaintiff began paying two Defendant Cruzani/Highland
                technicians to work in Pro-Drive’s Louisiana facility on the vertical shaft
                prototype;

            •   The technicians’ progress was “slow,” and in late November 2011, the technicians
                “left work at Plaintiff’s” facility “without notice and did not return;”

            •   There was no further progress on the 1150cc engine development after November
                2011;

            •   In January 2012, Plaintiff took “matters into its own hands” and ordered different
                parts and “decided to work directly on the development of the 1150cc engine;”

            •   In February 2012, Defendant Fitzpatrick delivered a second vertical shaft
                prototype to Plaintiff. During testing on February 28, 2012, “oil flowed onto the
                exhaust pipe, and the unit caught fire;” and,

            •   Defendant Cruzani/Highland never provided a suitable prototype for production.

Compl. at 6-18.

       C.       Defendant Cruzani/Highland’s Statute of Limitations Defense

       Defendant Cruzani/Highland seeks dismissal based on the statute of limitations, correctly

noting that in Oklahoma, the statute of limitations for a claim based on breach of contract is five

years, and for a claim based on fraud is two years. See Def.’s Mot. at 3-4; see also Okla. Stat. tit.

12, § 95(A)(1), (3). For the latter, the statute of limitations began running on the date Plaintiff

knew or should have known of the injury. See id., § 95(A)(3); see also Morgan v. State Farm Mut.

Auto. Ins. Co., 377 F. Supp. 3d 1282, 1288 (W.D. Okla. 2019) (noting that the Oklahoma

“discovery rule” applies to bad faith claims and that under such rule, “‘limitations in tort cases


                                                 5
            Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 6 of 9



[are] tolled until the injured party knows or, in the exercise of reasonable diligence, should have

known of the injury’” (citation omitted)).

       According to Defendant Cruzani/Highland, it is clear from Plaintiff’s allegations that its

final failure to produce a suitable prototype was February 28, 2012 and thus the statute of

limitations expired on February 28, 2014 (fraud claims) and February 28, 2017 (breach of contract

claims). See Def.’s Mot. at 4. Plaintiff disagrees, arguing that it raised allegations “concerning

fraud, misrepresentation, and detrimental reliance that have nothing to do with the subject matter

of the Distribution Agreement” and that, in fact, the parties’ subsequent meetings led to additional,

oral contracts. Pl.’s Resp. at 3-5.

       The Western District of Louisiana considered this same argument in ruling on the motion

to transfer and rejected it. That court held, in relevant part:

                After a review of Pro-Drive’s Complaint, the briefs of the parties, and the
       applicable law, the undersigned concludes all of Pro-Drive’s claims arise in
       connection with the Distribution Agreement. The Distribution Agreement makes
       clear that the purpose of the agreement was for Pro-Drive to market, distribute, and
       sell the Highland 950cc V-Twin Engines, which included 750cc to 1200cc V-Twin
       engines. The Agreement further states:

           The Manufacturer [Highland] shall provide technical developmental
           assistance for a minimum of three years after the release of any new version
           of the 950 Engine provided to the Distributor for general sales. The
           Manufacturer shall appoint one or more representatives to provide this
           assistance who shall be available within a reasonable time period (no more
           than five business days). Compensation for this service shall be billable at
           a rate of $175 per hour per person plus reasonable expenses.

       The Agreement further provides:

           This Agreement constitutes and represents the entire agreement of the
           parties with respect to the subject matter hereof, and all other prior
           agreements, covenants, promises and conditions, verbal or written, between
           the parties relating to the subject matters hereof are incorporated herein. No
           party hereto has relied upon any other promise, representation or warranty,
           other than those contained herein, in executing this Agreement.




                                                   6
           Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 7 of 9



                As consideration for the agreement, Pro-Drive claims it paid $126,000.00
       for the prototyping fee and $200,000.00 in licensing fees, plus additional amounts
       as the business venture continued. Pro-Drive claims in excess of $500,000.00 in
       damages as a result of Highland failing to deliver the contracted-for engine pursuant
       to its contract.

               Pro-Drive’s allegations reveal that the clear object of the contract was for
       Highland to produce a vertical shaft engine that Pro-Drive would be able to
       distribute to its customers. During the ongoing relationship between the parties,
       the object of the Agreement never changed, despite numerous failed attempts by
       Highland to produce a workable engine. The additional monies claimed to be spent
       by Pro-Drive is consistent with the terms of the Agreement, which called for
       “technical developmental assistance” to be provided by Highland, for which Pro-
       Drive contracted to pay $175/hour. The ultimate goal of the contract, however, was
       the development of a usable engine for Pro-Drive, which Pro-Drive alleges was
       never produced by Highland. While the parties may have continued to engage in
       product development during the time they worked together in furtherance of the
       Agreement, and although new engines were tested and deemed not usable, the
       undersigned concludes that the allegations in Pro-Drive’s Complaint concerning
       these continuing negotiations fail to assert new, oral contracts.

               ...

               The allegations contained in Pro-Drive’s Complaint all relate to Highland’s
       failure to produce the “contracted-for” vertical engine contemplated under the
       terms of the Distribution Agreement. Additionally, every financial transaction
       complained of by Pro-Drive and all damages sought by Pro-Drive in the Complaint
       arise in connection with the Distribution Agreement. Allegations of breach of any
       oral contracts appear nowhere in Pro-Drive’s Complaint and, in fact, are only
       asserted in response to Highland’s motions. Thus, the claims that Pro-Drive has
       asserted in its Complaint – breach of the Distribution Agreement, detrimental
       reliance, and bad faith – all arise out of the . . . the Distribution Agreement . . . .

[Doc. No. 40, at 7-11 (emphasis added in Order)].

       Having examined Plaintiff’s Complaint, the Court reaches the same conclusion and finds

Plaintiff’s breach of contract and fraud claims arise solely from the Distribution Agreement. 2




2
  Plaintiff would be in no better position even if the Court found otherwise. That is, in Oklahoma,
the statute of limitations for breach of an oral contract is three years. See Okla. Stat. tit. 12, §
95(A)(2). Plaintiff does not dispute that the last prototype failure occurred on February 28, 2012
and the Complaint contains no allegations that Defendant Cruzani/Highland took any further
action or engaged in any communication thereafter. So, even if the parties formed multiple oral


                                                 7
           Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 8 of 9



       In sum, the Court finds no allegations that any conduct or communication occurred after

February 28, 2012 and even Plaintiff concedes that under Oklahoma law “those claims of Pro-

Drive arising under the Distribution Agreement – for which Pro-Drive paid $200,000.00 and

received nothing – would be time-barred.” Pl.’s Resp. at 6. Accordingly, the Court finds that the

statute of limitations expired on February 28, 2014 (fraud claims) and February 28, 2017 (breach

of contract claims). As Plaintiff did not file the Complaint until September 21, 2018, the Court

DISMISSES the claims against Defendant Cruzani/Highland with prejudice.

IV.    The Effect of the Court’s Ruling on Defendant Fitzpatrick

       The claims against Defendant Fitzpatrick – to the extent they can even be identified as

against him – are entirely intertwined with those against Defendant Cruzani/Highland. See

Compl., passim. Further, the parties have completely briefed the statute of limitations issues, and

the Court’s ruling would apply with equal force to the claims against Defendant Fitzpatrick. Under

these unique circumstances, the Court sua sponte DISMISSES the claims against Defendant

Fitzpatrick with prejudice. See Rosser v. Chrysler Corp., 864 F.2d 1299, 1304 (7th Cir. 1988)

(affirming a district court’s granting dismissal, sua sponte, to nonmoving defendants where the

“nonmoving defendants are in a position similar to that of moving defendants or where the claims

against all the defendants are integrally related”); Sheldon v. Vermonty, No. 98-2277-JWL, 1999

WL 1096043, at *3 (D. Kan. Nov. 29, 1999) (“the court finds it appropriate to dismiss plaintiff’s

claims as to the non-moving defendants for the same reasons and in the same manner as dismissal

was granted in favor of [the moving] defendants”).




contracts, the allegations in the Complaint show those contracts were breached on February 28,
2012 at the latest and any claims relating to them would have expired on February 28, 2015.


                                                8
          Case 5:19-cv-00834-J Document 57 Filed 02/24/20 Page 9 of 9



V.     Conclusion

       Based on the foregoing, Defendant Cruzani/Highland’s motion to dismiss [Doc. No. 17] is

GRANTED and Plaintiff’s claims against Defendant Cruzani/Highland and Defendant Fitzpatrick

are DISMISSED with prejudice. A separate judgment shall be entered.

       IT IS SO ORDERED this 24th day of February, 2020.




                                              9
